Citation Nr: 0703010	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of a head 
injury (claimed as headaches, blurred vision, dizziness, and 
forgetfulness).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from October 1969 to 
June 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied service 
connection for residuals o a head injury (claimed as 
headaches, blurred vision, dizziness, and forgetfulness).  
The VA Regional Office in Newark, New Jersey, (RO) notified 
the veteran of the decision and since that time has continued 
to handle the veteran's claims.  He disagreed with the 
June 2003 decision and testified before a hearing officer at 
a hearing held at the Newark RO in March 2004.  

In a July 2004 rating decision, the RO denied service 
connection for hepatitis C.  The veteran disagreed with that 
decision, and the RO issued a statement of the case in 
October 2004.  There is no indication that the veteran filed 
a substantive appeal regarding the hepatitis C claim, and 
that issue is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124 (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued).



FINDING OF FACT

Residuals of a head injury were not shown in service or for 
many years thereafter, and the most probative evidence of 
record indicates that any current residuals of a head injury 
are not related to the veteran's active service or any 
incident therein.  




CONCLUSION OF LAW

Residuals of a head injury (claimed as headaches, blurred 
vision, dizziness, and forgetfulness) were not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the RO provided the veteran the appropriate 
information about evidence required to substantiate his 
claim, what information and evidence he should provide ad 
what information and evidence VA would try to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In a March 2003 letter, the RO explained that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO said that it 
would obtain service records from the military, if 
appropriate, and would obtain any medical records from VA 
medical centers.  The RO also notified the veteran that he 
should complete and return release authorization for doctors 
or hospitals where he had received treatment and notified him 
that he should tell VA about any additional information or 
evidence that he wanted VA to try to get for him.  The RO 
explained that medical evidence would show a current 
disability and that medical records or medical opinions 
usually showed whether there was a relationship between a 
current disability and service.  

The RO told the veteran that VA would try to help him get 
such things as medical records, employment records, or 
records from other Federal agencies.  The RO also explained 
that he must give VA enough information about these records 
so that VA could request them from the person or agency that 
had them and emphasized that it was still his responsibility 
to make sure VA received those records.  In addition, at the 
March 2004 hearing, the hearing officer advised the veteran 
to submit statements from fellow servicemen who were present 
when he was injured in service and carried him to sick bay as 
he had testified.  In addition, in a follow-up letter dated 
in April 2004, the RO requested that the veteran furnish the 
names and addresses of any fellow servicemen who may have 
witnessed the incident involving his head injury in  1970.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, VA provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his service connection claim but 
did not provide notice concerning downstream elements of an 
initial disability rating and effective date.  In this 
regard, there is no prejudice to the veteran because the 
denial below renders moot any issue regarding a disability 
ranting and an effective date.  Despite the inadequate notice 
provided to the veteran on the latter element, the Board 
finds no prejudice to him in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where Board addresses question not addressed by 
agency of original jurisdiction, Board must consider whether 
veteran has been prejudiced thereby).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
April 2004, and the RO thereafter readjudicated the claim and 
issued a supplemental statement of the case (SSOC) in 
February 2006.  The Court has held recently that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, No. 02-1077 slip op. at 5-6 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); see also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOC complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  As a matter of law, 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, slip op. at 7, citing Mayfield 
II, 444 F.3d at 1333-34.  

As to the duty to assist, the RO requested records for the 
veteran from the Social Security Administration (SSA).  
Available records from that agency show that the veteran was 
awarded disability benefits in 1980, but a December 2004 SSA 
letter to the veteran confirmed that the veteran's SSA claims 
folder had been destroyed and there was no current claim 
pending or benefits being paid.  In addition, in a 
February 2005 letter, SSA notified the veteran of an informal 
decision that he was not eligible for Supplemental Security 
Income because of his current income level.  In conjunction 
with the veteran's claim, the RO obtained a ship's history 
for 1970 for the veteran's ship, the USS RALEIGH (LPD-1), 
from the Naval Historical Center.  

In addition, the veteran was provided VA examinations in 
conjunction with his claim, and VA outpatient records have 
been obtained.  Although the veteran's representative has 
argued that the examinations were inadequate because the 
reports do not include any discussion of the existence of a 
scar or any plausible residuals of having been hit in the 
head by a pipe.  The Board has reviewed the examination 
reports and finds that they take into account the history 
given by the veteran at the time and that they, along with 
the other evidence of record, provide sufficient evidence 
such that the Board can decide the claim.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As noted earlier, the veteran testified at the hearing at the 
RO in March 2004.  He has not submitted or identified any 
other evidence that bears on the question of entitlement to 
service connection for residuals of a head injury, and in 
March 2006 reported that he had no other information or 
evidence to give VA to substantiate his claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

Background and analysis

The veteran is seeking service connection for residuals of a 
head injury (claimed as headaches, blurred vision, dizziness, 
and forgetfulness).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to prevail on the merits on 
the issue of service connection, there must be medical 
evidence of current disability; medical or, in certain 
circumstances lay, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49 (1990).

At his hearing in March 2004, the testified that in 1970 
while he was aboard the USS RALEIGH, two sailors had an 
argument and one of the men threw a 15-pound pipe and hit him 
in the head and knocked him unconscious while he was 
sleeping.  The veteran testified that he was carried to sick 
bay and a corpsman put 10 stitches in the back of his head.  
He testified that the same corpsman removed the stitches 
about two weeks later.  The veteran testified that after that 
he complained of forgetfulness and constantly complained of 
recurrent headaches.  He also testified that ever since the 
incident he had had dizziness, severe depression, headaches, 
and irritability.  

Although the veteran's service medical records include 
entries while the veteran was aboard the USS RALEIGH in 1970 
and subsequent to that time, they show no entry concerning a 
head injury at any time, nor do they include any entry 
showing complaints or treatment for headaches.  They do show 
that when the veteran entered service in October 1969, he 
required corrective lenses for refractive error in both eyes.  
At the time of release from service in June 1971, the veteran 
received an undesirable discharge and was not given a 
separation examination.  The character of discharge was later 
upgraded by the service department to under honorable 
conditions.  The history for the USS RALEIGH furnished by the 
Naval Historical Center provides only general information 
about the ship's movements during 1970.  

At a psychological evaluation dated in September 1979, a 
private psychologist noted that the veteran had a history of 
amputation of his left foot after a motorcycle accident in 
August 1978.  At the time of the evaluation, the veteran 
complained of frequent intense pain in his left leg and also 
complained of poor vision, and poor blood circulation.  He 
also said he could not think or concentrate for long without 
headaches, had poor sleep, and reported periods of crying 
because of depression.  He said that all of this behavior 
began after his amputation.  After testing and interview, the 
psychologist stated that the veteran was experiencing 
depression and anxiety at incapacitating levels since the 
amputation of his left foot and that problems in thinking and 
concentration were evident as well as insomnia, nightmares, 
and anorexia. 

The record also shows that the veteran saw a private 
ophthalmologist in February 1983 and gave a history of a 
motor vehicle accident in 1978 and problems reading.  The 
ophthalmologist reported that after a complete ophthalmologic 
examination the diagnoses were hyperopia and presbyopia.  At 
an April 1983 physical examination for the New Jersey 
Division of Disability Determinations, the physician noted 
the veteran's history of the 1978 motorcycle accident, which 
had caused injury requiring amputation of the left leg below 
the left knee area.  The impression following the examination 
included post-traumatic adjustment reaction including 
symptoms of agitation and depression with claims of attempts 
at suicide.  

In June 1983, the veteran filed a claim for a VA pension and 
at that time stated that the nature of the sickness, disease 
or injuries for which he was making the claim included 
amputation of left leg, high blood pressure, severe 
depression, vascular problems in right leg, constant 
dizziness and loss of balance, blurred vision, back pain, 
pain in amputation stump, and shortness of breath all of 
which he said began in August 1978. 

At a VA examination in September 1983, the veteran gave the 
same history.  Examination of his head, face, and neck 
revealed no pathology.  The examination included a 
psychiatric interview at which the veteran denied a history 
of a nervous condition prior to his motorcycle accident 
in1978 when he said he had a severe concussion and injury 
required a below the knee amputation.  The veteran reported 
that he had been unable to work since the accident had 
experienced sensations of anxiety, severe tension, and 
depression.  The psychiatrist said that on examination the 
veteran was anxious and depressed with paranoid ideation.  
His memory was intact.  The psychiatric diagnosis was anxiety 
and depressive reaction.  

The veteran also underwent a VA neurology examination in 
September 1983 and to the neurologist he gave a history of a 
motorcycle accident in 1978 resulting in amputation of his 
left lower leg and head injury with unconsciousness for a 
brief period of time.  The veteran said he still had dizzy 
spells, weekly.  After clinical neurological examination, the 
diagnosis was residuals of head injury with dizzy spells.  

VA medical records show that at an initial visit to an 
ambulatory care clinic in January 2001 the veteran gave a 
history of a fall from a roof of a house and having sustained 
multiple fractures and having had a motorcycle accident in 
1978 resulting in a below-the-knee amputation.  His chief 
complaint was that his joints hurt.  Examination of his head, 
ears, eyes, nose, and throat revealed no abnormalities except 
multiple carious teeth.  On neurological examination the 
veteran was alert and oriented with no focal deficits.  There 
was nor sensory or motor deficit.  The assessment was 
diabetes, hypertension, dental caries, and multiple joint 
pains with serious previous injuries.  At a follow-up visit 
in May 2001, the veteran gave a history of back pain and 
wrist pain since a motor vehicle accident several years ago.  

At an October 2001 visit to a VA gastrointestinal clinic for 
follow-up concerning plans for treatment for Hepatitis C, the 
physician said that the veteran complained only of back and 
leg pain and wanted help with those complaints prior to 
further work-up for possible Rebetron treatment.  

At a March 2002 VA mental health clinic consultation 
regarding his psychological suitability for interferon 
therapy for Hepatitis C, the psychologist noted that the 
veteran's medical history was significant for a left below-
the-knee amputation stemming from a motorcycle accident in 
1978.  The veteran reported having developed chronic pain in 
his low back through the years, which had become quite severe 
over the past two years.  The veteran reported he had been in 
the Marine Corps from 1969 to 1971 and was working in 
construction at the time of his injury at age 25.  He said he 
had been on disability since then.  During the interview the 
veteran acknowledged depressive features (anxiety, sad mood, 
limited physical or recreational activities), which the 
psychologist said appeared to be attributable primarily to 
his pain disorder.  The psychologist said that while the 
veteran presented with mild features of a depressive 
disorder, this appeared to be due largely to his pain 
disorder.  

At a VA optometry consultation in August 2002, the veteran 
was given a new prescription for glasses because of blurred 
vision, and he was also assessed having as an epiretinal 
membrane in the left eye as well as nonproliferative diabetic 
retinopathy.  

At a VA neurology examination in April 2003, the veteran gave 
a history of head injury in service.  He said that while he 
was aboard ship, two sailors were fighting and one of them 
hit him on the head with a 15-pound metal pipe and he passed 
out for at least two hours.  He said that he was taken to the 
base and was treated there.  The veteran said that since then 
he had had headaches and dizziness that were almost constant 
in nature.  He said the headaches were mostly occipital and 
could last from hours to days.  The veteran described the 
headaches as a dull ache, pressure-like sensations, that were 
at times throbbing.  He said that at times he saw spots and 
had blurred vision in the eyes and said that the dizziness 
occurred during quick change of posture, during turning the 
head and neck quickly.  The neurologist noted that the 
veteran's history included a motorcycle accident in 1978 and 
that he was status post left below-the-knee amputation.  
After neurological examination, diagnoses included post-
traumatic headache disorder (tension and migraine).  

In the report of an April 2003 VA psychiatric examination, 
the psychiatrist said that the veteran talked about getting 
hit in his head by a pipe in service and having been 
unconscious for an hour.  The veteran said that ever since 
that, he had been suffering from headaches, memory loss, and 
blurred vision.  The veteran also talked about seeing 
somebody getting blown up by a bomb and having seen dead 
bodies.  At the examination, the veteran reported his 
symptoms were depression, poor energy, poor concentration, 
and poor sleep mainly because he had been unable to sustain a 
job.  He said he had poor memory and poor concentration as 
well as blurred vision stemming from the blow to his head in 
service.  The veteran said that he had last worked in the 
1970s as a mechanic and had been unable to work since then 
because of poor concentration.  The physician noted the 
veteran's medical history was significant for skeletal 
problems and diabetes mellitus.  

After mental status examination, the physician's summary of 
findings was that the veteran had symptoms of an adjustment 
disorder stemming from all his medical problems.  The Axis I 
diagnoses were adjustment disorder with depressed mood and 
history of alcohol abuse.  In a concluding paragraph, the 
physician said that the veteran's depression is secondary to 
the medical problems that he has, following being hit in the 
head with a pipe when he was in service.  She went on to say 
that the veteran said that this had caused him to have memory 
loss, blurred vision, and constant headaches.  He said that 
this had ruined his concentration and he had not been able to 
work because of that.  

VA outpatient records show that following the VA psychiatric 
examination, the veteran was referred from the examination to 
the mental health clinic on the same date in April 2003.  The 
veteran stated that he had suffered from blurred vision, and 
inability to retain new information, irritability, and 
depression since being struck in the head by a pipe and 
knocked unconscious while he was in service in1970.  The 
veteran's past medical history was reported as hypertension, 
status post left lower extremity amputation secondary to 
motorcycle accident, and diabetes mellitus.  After 
examination, the Axis I diagnosis was major depressive 
disorder.  Subsequent neurology and ambulatory care clinic 
visits show treatment for intense low back pain associated 
with spondylolisthesis at L5-S1 with a bulging disc.  

At a VA optometry consultation in December 2003, the veteran 
complained of worsening vision in his right eye, which he had 
noticed for two months.  As to the right eye, he also 
complained of a "black dot" centrally, which did not move, 
and a flash at the bottom part of the right eye.  After 
examination, the impression/assessment was as follows:  
central retinal vein occlusion, right eye; refractive error, 
both eyes; diabetes mellitus by history; and mild epiretinal 
membrane, left eye.  The optometrist stated that the veteran 
was urged to control his blood sugar and blood pressure and 
to quit smoking.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a head injury (claimed as 
headaches, blurred vision, dizziness, and forgetfulness).  

In adjudicating this claim, the Board must assess the 
veteran's competence to report sustaining a head injury as 
well as of suffering from headaches, blurred vision, 
dizziness, and forgetfulness ever since.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 2005).  The Board is also 
charged with the duty to assess the credibility and weight 
given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wench v. Principi, 15 Vet. App. 362, 367 
(2001); see Bryan v. West, 13 Vet. App. 482, 488-89 (2000); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (in 
adjudication a claim, the Board has the responsibility to 
weigh and assess the evidence).  

The Board acknowledges that the veteran is competent to 
report that during service he was hit in the back of the head 
by a pipe, was unconscious, and required stitches to the back 
of his head, because these are factual matters of which he 
could have first-hand knowledge.  The Board does not, 
however, not find the veteran's statements to be credible 
regarding the extent of the injury, treatment in service, and 
symptoms he attributes to the head injury.  In this regard, 
while the veteran's service medical records show that he had 
blurred vision at service entrance, an optometric examination 
associated this with refractive error, a condition that is 
not a disease or injury for which service connection may not 
be granted.  See 38 C.F.R. § 3.303(c).  

The chronological service medical records include no record 
of treatment of a head injury, including administration of 10 
stitches in the back of the head as claimed by the veteran, 
nor do they show any complaint of headaches, which the 
veteran alleges he made on many occasions during the 
remainder of service after the head injury.  The service 
medical records show continuous entries before, during, and 
after, the time the veteran was aboard the USS RALEIGH, and 
the Board has no reason to believe there are any missing 
service medical records covering 1970, the period when the 
veteran states the head injury occurred and the period after 
that until June 1971 when he was discharged from service.  

The Board also finds that the veteran's assertions, made in 
conjunction with this claim, that he has experienced 
dizziness, severe depression, headaches, and irritability 
ever since his head injury in service, are not consistent 
with available medical evidence concerning post-service 
treatment and evaluation in the late 1970s and early 1980s.  
In particular, during the private psychological evaluation in 
September 1979, the veteran complained of poor vision, poor 
concentration with headaches, poor sleep, and depression all 
of which he said began after amputation of his left foot 
following his motorcycle accident in 1978.  Also, when he 
filed his claim for VA pension in June 1983, the veteran 
reported many problems, including depression, dizziness, and 
blurred vision all of which he said began in August 1978, 
which was the date of the motorcycle accident that resulted 
in amputation of his left foot.  Further, at the VA neurology 
examination in September 1983, the veteran reported a brief 
period of unconsciousness at the time of the motorcycle 
accident and said he still had dizzy spells, weekly.  The 
neurologist diagnosed residuals of had injury with dizzy 
spells.  

These histories given by the veteran when he was being 
evaluated for Social Security disability benefits and VA 
pension benefits are not consistent with the histories he 
gives now in conjunction with his VA compensation claim.  The 
Board also notes that it was not until his March 2004 hearing 
that the veteran mentioned he required 10 stitches in his 
head following the head injury in service.  Review of the 
record shows that no examination report or treatment record, 
VA or private, either before or after the hearing indicates 
the veteran ever said that the in-service head injury 
required stitches.  The Board further notes that while the 
veteran reported at a the April 2003 VA neurology and 
psychiatric examinations that he had almost constant 
dizziness and headaches that could last from hours to days, 
this is not consistent with available VA outpatient records 
dated from December 2000 to May 2004, none of which includes 
such complaints.  Those records do show complaints of blurred 
vision, which has been assessed as refractive error while 
other eye problems including retinopathy have been associated 
with diabetes mellitus and hypertension.  

In light of the continuing inconsistencies between the 
veteran's statements and testimony and the medical evidence 
in service and in the late 1970s and early 1980s, which shows 
reports of histories different from than that now reported by 
the veteran, the Board finds that the veteran's statements in 
conjunction with this claim lacking in credibility as they 
concern the extent of, and treatment for, a head injury in 
service and his claim that headaches, blurred vision, 
dizziness, and forgetfulness have continued since then.  

As to the merits of the claim, the Board acknowledges that at 
the April 2003 neurology examination, the assessment included 
post-traumatic headache disorder and that at the April 2003 
psychiatric examination the physician said that the veteran 
had depression secondary to medical problems he had following 
being hit in the head with a pipe when he was in service.  
Because these examiners relied on the history given by the 
veteran regarding the extent of his head injury in service 
and subsequent symptoms, which the Board has found to be not 
credible, the Board rejects these examination reports to the 
extent the relate any current disability to a head injury in 
service.  See Kowalski v. Nicholson, 5 Vet. App. 171, 179 
(2005) 19 Vet. App. 171 (2005) (in evaluating medical opinion 
evidence, the Board may reject a medical opinion that is 
based on facts provide by he veteran that have been found to 
be inaccurate or are contradicted by the record).  The Board 
gives greater weight to the earlier medical evidence than to 
the April 2003 VA neurology and psychiatry examination 
reports.  In particular, the Board gives greater weight to 
the September1983 report of the VA neurologist who associated 
the veteran's claimed dizzy spells with head injury in the 
1978 motorcycle accident because it was consistent with the 
other evidence of record.  The Board also gives greater 
weight to report of the psychologist who examined the veteran 
in September 1979 and associated the veteran's depression and 
anxiety and problems concentration and claimed headaches with 
the amputation of the veteran's left foot following the 
motorcycle accident in 1978.  

The Board is left with the veteran's implicit assertion that 
any headaches, blurred vision, dizziness, or forgetfulness 
that he now has are related to his claimed head injury in 
service.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders, 
and his opinion that any headaches, blurred vision, 
dizziness, or forgetfulness that he now has are related to 
his claimed head injury in service is therefore entitled to 
no weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In summary, the Board finds that residuals of a head injury 
were not shown in service or for many years thereafter, and 
the most probative evidence of record indicates that any 
current residuals of a head injury (claimed as headaches, 
blurred vision, dizziness, and forgetfulness) are not related 
to the veteran's active service or any incident therein.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).   


ORDER

Service connection for residuals of a head injury (claimed as 
headaches, blurred vision, dizziness, and forgetfulness) is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


